DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1-13 are pending and are examined. Claims 14-49 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the limitation “adulterant test strip” is unclear and indefinite? Does the test strip have conjugates that detect an adulterated substance? Is there an adulterant test strip and a control test strip? How is the claimed adulterant test strip different than a regular test strip? Please clarify. Additionally, a test strip is already recited in claim 1 and it is unclear if this is an additional strip or not. Please clarify whether this is the same or different than an analyte test strip which is disclosed in claim 1. If this is a different test strip, where is the adulterant test strip being held in the device? Can the assay device hold two test strips – analyte test strip and adulterant test strip- simultaneously?

Regarding Claim 5, the limitation “a laser target” is unclear and indefinite. What is the structure of the laser target? Is this any area on the device that can be targeted by a laser or is it a specific material for the laser to work? Is a laser required as part of the structure? Please clarify.

Regarding Claim 5, the limitation “a laser target pierceable by a laser, wherein the label sealing said vent hole places the vent hole in said closed state and piercing the label at the location of the laser target places said vent hole in said open state” is unclear and indefinite. How does the laser pierce at one location and a different location? How does the laser open and close the vent hole? Please clarify.

Regarding Claim 5, the limitation “the label” is unclear and indefinite. Is this the same or different label than “label sealing”? If it is the same, “the label” should be corrected to “said label sealing”. Please clarify what structure makes the “the label”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lappe (US Patent 7,537,733).

Regarding Claim 1, Lappe teaches an assay device for detecting an analyte, 
said assay device comprising an assay device cup and an assay device lid (Figs. 1-4, A system for automatically testing a fluid specimen, e.g., urine, to indicate the presence of specified chemical components in the specimen. The system preferably utilizes an assaying device comprised of a collection cup and a cap which carries at least one test strip. See Abstract), 
wherein said assay device cup is configured to hold a sample (Fig. 1, Each service site includes a reader device 28 configured to cooperate with an assaying device 30 comprised of a specimen collection cup 32 and a cap 34. Col. 5, line 7-9) and 
said assay device lid comprises an analyte test strip and a vent hole configurable between an open state and a closed state, wherein the closed state provides an airlock that prevents movement of the sample to the analyte test strip and the open state releases the airlock to provide a metered amount of said sample to said analyte test strip (the piston motor 42 operates to deliver an aliquot from a specimen in the cup 32 to one or more test strips in the cap 34. Col. 5, lines 18-20.  FIG. 1 depicts a functional block diagram of the reader 28 whereas FIGS. 2 and 4-7 illustrate the reader's structural configuration. The structural configuration of the assaying device 30 is illustrated in FIGS. 2-9. The opening 124 in the cap top surface 96 provides access to enable the pin 162 to be depressed. Col. 7, lines 40-42. FIG. 8 shows the piston member 186 in its down position extending into cap opening 124 to depress plunger 160 to displace fluid from the specimen in cup 32 to wet the test strips 115. Col. 8, lines 14-17. The opening can be in an opened state and a closed state. The closed state when the pin is not depressed would prevent movement of the sample to the analyte.) 

Regarding Claim 2, Lappe teaches the assay device of claim 1 further comprising an adulterant test strip (This invention relates generally to systems for automatically testing fluid specimens, e.g. urine or other body fluids, to detect chemical substances or components therein. Such systems can be used, for example, to screen employee applicants for illegal drug use. Col. 1, lines 24-28. The piston motor 42 operates to deliver an aliquot from a specimen in the cup 32 to one or more test strips in the cap 34. Col. 5, 14-19.).  

Regarding Claim 3, Lappe teaches the assay device of claim 1 wherein said assay device lid comprises a shape that is complementary to an assay device receiver of a reader apparatus and said assay device lid compels insertion of the assay device into the reader apparatus in a particular orientation (Attention is now directed to FIG. 2 which illustrates the exterior configuration of the reader housing 60. The housing is essentially comprised of a base portion 62, a head portion 64, and an enclosure portion 66, bridging the base and head portions. A receptacle 68 is defined between the base and head portions for receiving an assaying device 30 above a keyed recess 70 formed on base platform 72. The keyed recess 70 is shaped complementary to the lower periphery of the assaying device 30 to place the device in a specific orientation relative to head portion 64. The assaying device 30 is comprised of an open collection cup 32 and a detachable cap 34. The cup 32 defines an interior volume for collecting a fluid specimen, e.g. urine. Col. 5, lines 37-49.).

Regarding Claim 5, Lappe teaches the assay device of claim 1 wherein said assay device lid comprises a label sealing said vent hole (A second label portion 110 extends beyond the edge of cap 34 and is intended for sealing against cup area 111 immediately beneath the cup finned area 88. The label portion 110 carries a suitable adhesive on its undersurface which, prior to use, is protected by release paper 112. When the release paper is stripped away, label portion 110 can be sealed against cup area 111 to assure that cap 34 cannot be removed from cup 32 without that fact being immediately evident. Col. 6, lines 24-31) and said label comprises a laser target pierceable by a laser, wherein the label sealing said vent hole places the vent hole in said closed state and piercing the label at the location of the laser target places said vent hole in said open state. (A laser target would be the surface of the lid and that surface would be capable of being targeted by a laser. The laser would be capable of being pierceable by a laser. The examiner notes “a laser” is not positively recited and is not part of the structure of the device as it is directed to an intended use of the device based on the claim language. The label portion as taught by Lappe would be capable of being targeted by a laser).  

Regarding Claim 6, Lappe teaches the assay device of claim 1 wherein said assay device lid comprises a label comprising an adhesive tab configured to provide a tamper-evident seal for the assay device (Provision is preferably made to include a tamper evident seal to immediately indicate to a user whether an assaying device, once sealed, has been tampered with. Col. 6, lines 28-21).  

Regarding Claim 7, Lappe teaches the assay device of claim 1 wherein said assay device lid comprises a label comprising a barcode (an initial image is captured by the camera to examine the primary barcode 120 and other cap features to determine if it is valid. In step 4c, another image of the cap is captured and processed to double-check the primary barcode results from the previous step).  

Regarding Claim 8, Lappe teaches the assay device of claim 1 wherein said assay device lid comprises a test strip viewing window providing imaging access to said test strip (The cap top surface 96 (FIG. 4) is either transparent or at least defines one or more transparent areas 114, e.g., windows 114A, 114B, and 114C for enabling a test strip mounted beneath each window to be visible therethrough. Col. 6, lines 36-39.).  

Regarding Claim 10, Lappe teaches the assay device of claim 1 wherein said sample is a biological sample (Examiner notes sample is directed to intended use of the device and any biological sample would be capable of being used in the assay device).  

Regarding Claim 11, Lappe teaches the assay device of claim 1 wherein said sample is urine (The examiner notes sample is directed to intended use of the device and any biological sample such as urine would be capable of being used in the assay device. A system for automatically testing a fluid specimen, e.g., urine, to indicate the presence of specified chemical components in the specimen. See Abstract.).  

Regarding Claim 12, Lappe teaches the assay device of claim 1 wherein said analyte is a drug (The examiner notes sample is directed to intended use of the device and any analyte such as a drug would be capable of being used in the assay device. Such systems can be used, for example, to screen employee applicants for illegal drug use. Col. 1, lines 24-28.).    

Regarding Claim 13, Lappe teaches the assay device of claim 1 wherein said analyte is a drug of abuse (The examiner notes sample is directed to intended use of the device and any analyte such as a drug abuse would be capable of being used in the assay device. Such systems can be used, for example, to screen employee applicants for illegal drug use. Col. 1, lines 24-28.).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lappe (US Patent 7,537,733).
Regarding Claim 4, Lappe teaches the assay device of claim 3.
Lappe is silent to wherein said assay device lid has a D-shape.  
Regarding the D-shape of the lid, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the lid in the assay device of Lappe to be a D-shape in order to allow for a particular fit of the lid and the reader. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lappe (US Patent 7,537,733), in view of Pugh (US Pub 2003/0186446).
Regarding Claim 9, Lappe teaches the assay device of claim 1 and a seal (A second label portion 110 extends beyond the edge of cap 34 and is intended for sealing against cup area 111 immediately beneath the cup finned area 88. The label portion 110 carries a suitable adhesive on its undersurface which, prior to use, is protected by release paper 112. When the release paper is stripped away, label portion 110 can be sealed against cup area 111 to assure that cap 34 cannot be removed from cup 32 without that fact being immediately evident. Col. 6, lines 24-31).  
Lappe is silent to further comprising a gasket that retains said analyte test strip in said assay device lid and that is configured to seal said sample in said assay device when said assay device lid is engaged with said assay device cup.
 Pugh teaches in the related art of a device containing a test strip. [0060] Cap 20 may be manufactured from a wide variety of materials, including those materials described above with respect to the housing. A gasket (not shown) may be positioned between cap 20 and the housing to provide a substantially moisture tight seal therebetween so as to maintain the integrity of the test strip(s) contained inside the housing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a gasket, as taught by Pugh, that retains said test strip in said assay device lid in the device of Lappe, in order to allow for a tight seal and prevent moisture from entering, as taught by Pugh in [0060].

Response to Arguments
Applicant's arguments filed 5/26/22 have been fully considered but they are not persuasive. 

First, Applicant argues on pages 4 and that the claims 2 and 5 are not indefinite. Specifically Applicant argues that on page 4, the Office has rejected claim 2 because the term “adulterant test strip” is unclear and indefinite. Applicant asserts that those skilled in the art would understand what is claimed when claim 2 is read in light of the specification. On page 5 the Office asserts that the term “laser target” is unclear and indefinite. Claim 5 has been amended and the claim addresses the Office’s concern with respect to the location of the laser target.
In response, the examiner notes the “adulterant test strip” is unclear and indefinite because there is a test strip already recited in claim 1. Is this the adulterant test strip the original test strip that has been adulterated or is it the same test strip that has now been exposed to a potential adulterated sample or is this an entirely different test strip than the original test strip and the assay device holds two test strips instead of one test strip to compare which test strip has been exposed to an adulterated sample. The 112b rejection over claim 2 has been modified with additional clarity issues. Regarding the “laser target” and “pierceable”, the examiner notes that the structure of the laser target is not included in the claim and what a laser target is would be considered broad. The examiner notes that there are additional 112b rejections over claim 5 in light of the amendment. 

Second, Applicant argues on pages 5 and 6 that the claims are not anticipated. 
In response, the examiner notes that the opening acts as an airlock in the same is not provided to the test strip unless the plunger is pushed down. Therefore, the rejection is maintained.

Third, Applicant argues on pages 7 and 8 that the claims are not obvious.
In response, the examiner notes that the independent claim remains rejected and therefore the dependent claims are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798